Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 Sheri Lue Willhite, Appellant                          Appeal from the 6th District Court of Lamar
                                                        County, Texas (Tr. Ct. No. 27740). Opinion
 No. 06-18-00157-CR          v.                         delivered by Justice Burgess, Chief Justice
                                                        Morriss and Justice Moseley* participating.
 The State of Texas, Appellee                           *Justice Moseley, Retired, Sitting by
                                                        Assignment.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the judgment by (1) changing the “Degree of Offense”
to a state jail felony and by (2) changing the enhancing statute from Section 12.42 to Section
12.425 and (3) deleting court costs of $349.00 to eliminate duplicative costs. As modified, the
judgment of the trial court is affirmed.
       We note that the appellant, Sheri Lue Willhite, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 22, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk